197 Kan. 693 (1966)
421 P.2d 32
STATE OF KANSAS, Appellee,
v.
JACKIE BOB BLAIR, Appellant.
No. 44,240
Supreme Court of Kansas.
Opinion filed December 10, 1966.
Glenn Jones, of Parsons, argued the cause, and was on the brief for the appellant.
Rex Lawhorn, county attorney, argued the cause, and Robert C. Londerholm, attorney general, was with him on the brief for the appellee.
The opinion of the court was delivered by
O'CONNOR, J.:
This is a direct criminal appeal. On July 2, 1964, the defendant (appellant), represented by court-appointed counsel, pleaded guilty to the offense of burglary in the second degree (G.S. 1961 Supp., 21-520, now K.S.A. 21-520) and was sentenced to the state penitentiary for a term of not less than five years nor more than ten years.
Notice of appeal was filed by the defendant pro se, and present counsel was appointed. Defendant now raises three points on appeal, none of which was ever presented or determined in the district court, nor are they factually substantiated in the record.
The facts and issues presented in this case are practically identical to those in the case of appellant's co-defendant with whom he was jointly charged in the information (State v. Arlis Blair, 197 Kan. 691, 421 P.2d 22). The rule applied there that this court will not for the first time consider issues on appeal which have not been presented or determined in the district court controls the disposition of this appeal.
The judgment is affirmed.